Citation Nr: 1732616	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12 02-933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service connected major depressive disorder (MDD). 

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected mild degenerative changes; L4-L5 and L5-S1 discogenic disease and muscle, lumbar paravertebral muscle spasm, apophyseal joint facets osteoarthritis in the lower lumbar spine; partial sacralization of L5 bilaterally; L3-L4 disc (herein lumbar spine disorder).

3. Entitlement to an increased rating for right knee medical collateral tear and repair with residual instability; patellofemoral degenerative joint disease of right knee; ACL tear secondary to right medial collateral ligament tear (herein right knee disorder), currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for a left knee disorder as secondary to a service-connected right knee disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A.Z., Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, the latter of which, inter alia, granted service connection for MDD and assigned a 30 percent disability rating, effective August 4, 2009.  In a February 2016 rating decision, the RO increased the Veteran's MDD rating to 50 percent, effective August 3, 2009.  As these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a left knee disorder, higher ratings for a right knee and lumbar spine disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  From May 22, 2012, to June 12, 2012, the Veteran was hospitalized and received treatment for his major depressive disorder.

2.  Prior to May 22, 2012, and after June 12, 2012, the Veteran's major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From May 22, 2012, to June 12, 2012, the criteria for a temporary total evaluation for a hospitalization have been met. 38 U.S.C.A. §§ 1155 , 5107(b); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.29, 4.125, 4.126, 4.130, DC 9400.

2.  Prior to May 22, 2012, and after June 12, 2012, the criteria for an initial rating in excess of 50 percent for major depressive disorder  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days. 38 C.F.R. § 4.29 (2016).

In this case, the Veteran's MDD is assigned an initial 50 percent disability evaluation from August 4, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under Diagnostic Code 9434, a 10 percent evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

 A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

 A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.   

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board after August 4, 2014, GAF scores, though reported herein, will not be used in the evaluation of his psychiatric disorder.  Id.  

At the outset, the Board notes that it is awarding a temporary total evaluation for the Veteran's hospitalization for his MDD from May 22, 2012, to June 12, 2012, under 38 C.F.R. § 4.29 (2016).  However, apart from such time period, the Board concludes that the Veteran does not meet the criteria for a rating in excess of 50 percent for MDD.

Here, the Veteran underwent a VA psychiatric examination in September 2009.  The Veteran reported currently being in a 15-year long romantic relationship, and that he has a good relationship with his three sons, though his youngest told him he "fights too much."  He indicated having many acquaintances, but that he only has one friend.  The Veteran reported a suicide attempt in 2003, for which he was hospitalized.  He described symptoms of crying bouts once or twice a week, a sad mood twice a week, irritability and anger, leading to daily verbal outbursts towards his wife, difficulty sleeping four nights a week, and feelings of hopelessness, worthlessness and helplessness every day.

Upon physical examination, the Veteran was clean and appropriately dressed, his psychomotor activity and speech were unremarkable.  He was overly dependent and guarded towards the examiner; his affect was appropriate.  The Veteran was oriented to person, place and time, his thought process and content were unremarkable.  He denied delusions and hallucinations, and understood the outcome of his behavior.  He had partial insight and could interpret proverbs.  His behavior was appropriate; obsessive/ritualistic behavior was absent.  He denied panic attacks and homicidal/suicidal ideation.  His impulse control was good, and there was no problem with activities of daily living.  His remote and recent memory was good; immediate memory was mildly impaired.  The Veteran reported he was unemployed due to a neck and back injury from a motor vehicle accident.  He was diagnosed with MDD, moderate to severe, and assigned a GAF score of 55.

The record reflects that the Veteran was hospitalized from May 17, 2010, to June 4, 2010, due to a substance-induced mood disorder, for which he is not service-connected.

In an October 2011 VA progress note, the Veteran reported that he has been feeling fine, and has been able to remain sober since May 2010.  He state that he has been working up to three times a week as a referee in local boxing matches, which he enjoyed, and that his relationship with his wife has improved considerably since he stopped drinking.  He had adequate energy and motivation, and sleeps most of the night with the use of trazodone.  He denied suicidal/homicidal ideation.  Upon physical examination, he appeared with good hygiene and eye contact, and was cooperative.  He has no psychomotor abnormalities, his speech was normal and his affect was broad.  His thought process was goal directed, coherent, relevant and logical.  Feelings of hopelessness or worthlessness were absent, as were delusions/hallucinations.  He was oriented to person, place and time.  Recent and remote memory were grossly intact.  He had adequate concentration, attention, insight and judgement.  His mood symptoms were determined to be stable, and he was assigned a GAF score of 70.

The Veteran again underwent a VA psychiatric examination in December 2011.  The examiner summarized the Veteran's MDD as causing symptoms which are not severe enough either to interfere with occupational and social function or to require continuous medication.  The Veteran reported being in a long-term, stable relationship.  The Veteran endorsed symptoms of a depressed mood and chronic sleep impairment.

In mid-May 2012, the Veteran underwent a three-day VA psychiatric hospitalization for his MDD.  Treatment notes indicate he sought care because he was "feeling sad, hopeless, death wishes, frustrated and having crying spells."  He stated he was depressed due to his financial situation.  He was assigned at GAF of 30 at admittance, and of 60 upon discharge.  He was admitted with an exacerbation of symptoms for the past month accompanied with non-structured suicidal ideas.  He was initially under constant observation to prevent self-harm, harm to others and further deterioration of his condition.  After his initial observation, he was switched to close observation as he was not suicidal.  The Veteran showed steady improvement in his appearance, mood, affect, thought content, behavior and perception soon after inpatient medications were started.  During the rest of his hospitalization, he became able to reliably deny ideas of self-harm or harm to others.  He showed good interaction with staff and peers.  He slept and ate well in the unit and his admission criteria reached resolution as treatments exerted their effects.  His behavior became appropriate for a less restrictive environment and he was able to identify appropriate coping mechanisms and reality based future plans.  

The Veteran was again hospitalized from May 22, 2012, through June 12, 2012, for depressive symptoms.  During his hospitalization, the Veteran participated in group therapy sessions.  He was observed to be interested, volunteer comments and have a good relationship with others in the group.  He presented with an adequate and acceptable appearance, wan not suicidal/homicidal, and was in full contact with reality.  He reported he was less anxious, and his behavior was goal-oriented.

The Veteran was re-evaluated prior to his discharge.  The psychiatrist determined that the Veteran had reached the maximum benefit of the treatment, and that the acute symptoms which had required hospitalization had stabilized.  The Veteran presented an improvement in mood, and was sleeping and eating well.  His speech was logical, coherent and relevant.  He was not suicidal or homicidal.  He had fair insight and judgement, and he was in full contact with reality with no hallucinations.  It was noted that he had developed good interactions with his peers.  A GAF score of 65 was assigned.

In January 2013, the Veteran was seen for follow-up treatment.  He reported sadness, depressed mood, poor energy and anhedonia.  He stated such was related to his son being placed in jail, worry for his grandchildren, and financial stressors.  He denied suicidal/homicidal ideation.  Upon examination, he was groomed and casually dressed.  He was alert, cooperative and oriented to person, place and time.  He had good eye contact with no abnormal movements.  He was sad and tearful. His speech was clear and productive.  His thought process was logical, coherent and worried.  Judgement and insight were fair; memory was good.  He was noted to be in a fragile state and sought referral to the day hospital.  A GAF of 55 was assigned.  

The Veteran was admitted to the hospital on January 23, 2013, to prevent further deterioration of his condition, and was assessed as similar to the above treatment note leading to the referral.  It was noted that he lived with his wife and youngest son.  At the end of his stay, he was observed to be integrated and cooperative with an improved affect.  He reported feeling better.  His speech was logical, coherent and relevant.  He was not suicidal or homicidal. A GAF score of 64 was assigned.  He was discharged on February 8, 2013.

An April 2013 primary care treatment note documents that the Veteran was alert and oriented to person, place and time.  He was well groomed, not suicidal, communicative and friendly.  Similar findings were made during an August 2013 primary care visit, and it was noted that his depression was controlled and he was not suicidal.

A September 2015 group therapy treatment note reflects that the Veteran was appropriately dressed with adequate hygiene, exhibited normal behavior/motor activity, and was cooperative with speech that was readily spontaneous.  He was oriented in all spheres, alert and attentive.  His mood was euthymic, his affect, full-range, and he had no abnormalities of perception. Thought content was normal, coherent, logical and goal-directed.  Insight and judgement were fair; memory was intact.  He participated actively in the group session.

A November 2015 follow-up note reflects that the Veteran was appropriately dressed with adequate hygiene, exhibited normal behavior/motor activity, and was cooperative with speech that was readily spontaneous.  He was oriented in all spheres, alert and attentive.  His mood was depressed, his affect was full-range, expressive, stable and appropriate, and he had no abnormalities of perception. Thought content was normal with feelings of guilt and worthlessness, but was coherent, logical and goal-directed.  Insight and judgement were fair; memory was intact.  Suicidal/homicidal ideation was denied.  His condition was determined to be stable at baseline.

During a January 2016 follow-up visit, the Veteran reported that he had suffered multiple panic attacks over the holiday season, mostly triggered by fireworks.  He appeared appropriately dressed with adequate hygiene, exhibited normal behavior/motor activity, and was cooperative with speech that was readily spontaneous.  He was oriented in all spheres, alert and attentive.  His mood was anxious, his affect was full-range, expressive, stable and appropriate, and he had no abnormalities of perception. Thought content was normal with feelings of guilt and worthlessness, but was coherent, logical and goal-directed.  Insight and judgement were fair; memory was intact.  Suicidal/homicidal ideation was denied.  He was noted to have a mild deterioration in his condition.

A February 2016 VA progress note documents that the Veteran exhibited adequate hygiene and was appropriately dressed.  He was cooperative and oriented in all spheres.  His behavior was normal, and his speech was readily spontaneous, though he was anxious.  He was alert and attentive, with an appropriate and full-range affect.  His perception, thought content and thought process were normal.  Insight and judgement were fair; memory was intact.  The Veteran reported he had not experienced any panic attacks in the past month, and that he had been applying coping skills learned during therapy, with positive results.  He reported sleeping well.  He denied suicidal/homicidal ideation.  He was assessed as showing "significant improvement."

Based on the evidence of record, the Board finds that the Veteran's major depressive disorder does not result in occupational and social impairment with deficiencies in most areas, prior to May 22, 2012, and after June 12, 2012.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, while the Veteran was experiencing "non-structured suicidal ideas" in May 2012, and has a history of a suicide attempt in 2003, six years prior to the appeal period, the Veteran specifically denied any suicidal thoughts, intent, or plan on the multiple other occasions he was assessed.  

Additionally, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Pertaining to the Veteran's speech, it has never been described as illogical, obscure, or irrelevant.  Likewise, throughout the clinical record, the Veteran's speech was found to be logical and goal-directed and the rate and flow were found to be normal.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, he reported only one spell of 3 panic attacks during the December 2015 holiday season.  Therefore, the reported periods of panic do not rise to the level of near-continuous, and have not been shown to affect his ability to function independently, appropriately, and effectively.  While the Veteran has undergone brief hospitalizations during the appeal period, treatment records as a whole indicate that such episodes are representative of flare-ups rather than the normal severity of the Veteran's depression, apart from his hospitalization for which he has been awarded a temporary total evaluation.  In particular, treatment records from such hospitalizations show that the Veteran began to show swift improvement after his admittance, was cooperative and engaged in his treatment, and demonstrated clear thinking.

Furthermore, there is no evidence that the Veteran suffers from impaired impulse control.  Additionally, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.  

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed.  

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that the Veteran reported leaving his previous employment due to physical disabilities, rather than being unable to adapt to the work environment.  The Veteran also later reported employment as a boxing referee.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his marriage/long-term relationship, relationship with his sons and indicated having one friend during the course of this appeal.  In addition, the Veteran was able to establish a good relationship with other Veterans during group therapy.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include some difficulty sleeping.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination.  VA treatment notes/examination reports do not show any impairment to the Veteran's thought process or content, or any delusions.  Likewise, perceptual disturbance such as delusions or hallucinations, mania or psychosis were not shown.

Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected major depressive disorder; however, the Board finds that his symptomatology has been stable throughout the appeal, apart from the period of his temporary total evaluation.  Therefore, assigning staged ratings for such disability is not warranted. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.


ORDER

Entitlement to a temporary total evaluation for a hospitalization from May 22, 2012, to June 12, 2012, is granted.

Entitlement to an initial rating in excess of 50 percent for major depressive disorder, prior to May 22, 2012, and after June 12, 2012, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2016).

Regarding the Veteran's service connection claim for a left knee disorder, as secondary to his service-connected right knee disorder, the Board finds that an addendum to the August 2009 opinion is necessary.  In this regard, the August 2009 VA examiner did not offer an opinion whether the Veteran's claimed left knee disorder was aggravated by his service-connected right knee disorder.  Furthermore, in offering an opinion as to whether the Veteran's left knee disorder was caused by his right knee disorder, the examiner did not address why suffering repeated falls, due to his right knee disorder, could not be the cause of his left knee disorder, as claimed by the Veteran.

Turning to the Veteran's rating claims for his right knee and lumbar spine disorders, he was most recently afforded VA examinations for such in December 2011.  There are no subsequent relevant medical records which would allow the Board to assess the severity of such disorders pursuant to the rating criteria.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the VA examinations are nearly six years old and there may have been a significant change in his conditions since then, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased disability ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, as the outcome of the Veteran's above remanded claims may impact his claim of entitlement to a TDIU, the latter claim is inextricably intertwined with the former claims and adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the Veteran's remanded claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records.

2.  After obtaining all available treatment records, forward the claims file to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's left knee disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner should identify all currently diagnosed left knee disorders and render an opinion as to the following inquiry:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is caused OR aggravated by his service-connected right knee disorder?  The examiner is also asked to address the Veteran's contentions that his left knee disorder was caused by repeated falls, due to his right-knee disorder.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the bilateral hip disorder before the onset of the aggravation. 

All opinions expressed should be accompanied by supporting rationale.

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe current nature and severity of all manifestations of the Veteran's service-connected low back disability.  The examiner should specifically indicate whether such disability results in neurologic impairment, to include radiculopathy of either lower extremity.  If so, the examiner should identify the nerve involved and describe the nature and severity of such symptomatology, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.  The examiner should also comment on the impact such disability has on the Veteran's employability.

All opinions expressed should be accompanied by supporting rationale. 

4. Afford the Veteran an appropriate VA examination to determine the nature and severity of his right knee medical collateral tear and repair with residual instability; patellofemoral degenerative joint disease of right knee; ACL tear secondary to right medial collateral ligament tear . The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's right knee medical collateral tear and repair with residual instability; patellofemoral degenerative joint disease of right knee; ACL tear secondary to right medial collateral ligament tear.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees. If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use. In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should discuss whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's right knee disability results in recurrent subluxation or lateral instability. 

The examiner should comment upon the functional impairment resulting from the Veteran's right knee disability.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


